         Case 18-14201-KHK                          Doc 14           Filed 12/28/18 Entered 12/28/18 17:41:26       Desc Main
                                                                    Document      Page 1 of 16
                                                           UNITED STATES BANKRUPTCY COURT
                                                             EASTERN DISTRICT OF VIRGINIA


                                                                            CHAPTER 13 PLAN
                                                                          AND RELATED MOTIONS

                                     Rashed F Qawasmi
Name of Debtor(s):                   Mervat Z Qawasmi                                           Case No: 18-14201

This plan, dated         12/28/2018         , is:

                                 the first Chapter 13 plan filed in this case.
                                 a modified Plan, which replaces the
                                   confirmed or unconfirmed Plan dated                 .

                                 Date and Time of Modified Plan Confirmation Hearing:
                                    February 28, 2019 at 09:30 AM
                                 Place of Modified Plan Confirmation Hearing:
                                   Judge Kindred's Courtroom, US Bankruptcy Court, 200 South Washington St.,
                                 Courtroom III, Alexandria, VA 22314

                       The Plan provisions modified by this filing are:


                       Creditors affected by this modification are:

1. Notices
To Creditors:
Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read this plan
carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court.
(1) Richmond and Alexandria Divisions:
The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed.
(2) Norfolk and Newport News Divisions: a confirmation hearing will be held even if no objections have been filed.
    (a) A scheduled confirmation hearing will not be convened when:
         (1) an amended plan is filed prior to the scheduled confirmation hearing; or
         (2) a consent resolution to an objection to confirmation anticipates the filing of an amended plan and the objecting
         party removes the scheduled confirmation hearing prior to 3:00 pm on the last business day before the confirmation
         hearing.
In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance.

Debtors must check one box on each line to state whether or not the plan includes each of the following items. If an item is
checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.
A.        A limit on the amount of a secured claim, set out in Section 4.A which may                Included        Not included
          result in a partial payment or no payment at all to the secured creditor
B.        Avoidance of a judicial lien or nonpossessory, nonpurchase-money                         Included         Not included
          security interest, set out in Section 8.A
C.        Nonstandard provisions, set out in Part 12                                               Included         Not included


                                                                                  Page 1

     Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                Best Case Bankruptcy
         Case 18-14201-KHK                          Doc 14           Filed 12/28/18 Entered 12/28/18 17:41:26                  Desc Main
                                                                    Document      Page 2 of 16
2.      Funding of Plan. The debtor(s) propose to pay the Trustee the sum of $200.00 per month for 2 months, then $554.00 per
        month for 58 months.
Other payments to the Trustee are as follows:
            The total amount to be paid into the Plan is $ 32,532.00              .
3.         Priority Creditors. The Trustee shall pay allowed priority claims in full unless the creditor agrees otherwise.
           A.          Administrative Claims under 11 U.S.C. § 1326.
                       1.           The Trustee will be paid the percentage fee fixed under 28 U.S.C. § 586(e), not to exceed 10% of all sums
                                    received under the plan.
                       2.           Check one box:
         Debtor(s)’ attorney has chosen to be compensated pursuant to the “no-look” fee under Local Bankruptcy Rule 2016-1(C)(1)(a)
        and (C)(3)(a) and will be paid $ 2,810.00 , balance due of the total fee of $ 5,000.00 concurrently with or prior to the
        payments to remaining creditors.
         Debtor(s)' attorney has chosen to be compensated pursuant to Local Bankruptcy Rule 2016-1(C)(1)(c)(ii) and must submit
        applications for compensation as set forth in the Local Rules.
           B.          Claims under 11 U.S.C. § 507.
                       The following priority creditors will be paid by deferred cash payments pro rata with other priority creditors or in
                       monthly installments as below, except that allowed claims pursuant to 11 U.S.C. § 507(a)(1) will be paid pursuant to
                       3.C below:
Creditor                                      Type of Priority                    Estimated Claim                    Payment and Term
-NONE-


           C.          Claims under 11 U.S.C. § 507(a)(1).
                       The following priority creditors will be paid prior to other priority creditors but concurrently with administrative
                       claims above.
Creditor                                      Type of Priority                    Estimated Claim                    Payment and Term
-NONE-


4.    Secured Creditors: Motions to Value Collateral (“Cramdown”), Collateral being Surrendered, Adequate Protection
Payments, and Payment of certain Secured Claims.
                       A.      Motions to Value Collateral (other than claims protected from “cramdown” by 11 U.S.C. §
                       1322(b)(2) or by the final paragraph of 11 U.S.C. § 1325(a)). Unless a written objection is timely filed with the
                       Court, the Court may grant the debtor(s)’ motion to value collateral as set forth herein.
           This section deals with valuation of certain claims secured by real and/or personal property, other than claims protected from
           “cramdown” by 11 U.S.C. § 1322(b)(2) [real estate which is debtor(s)’ principal residence] or by the final paragraph of 11
           U.S.C. § 1325(a) [motor vehicles purchased within 910 days or any other thing of value purchased within 1 year before filing
           bankruptcy], in which the replacement value is asserted to be less than the amount owing on the debt. Such debts will be
           treated as secured claims only to the extent of the replacement value of the collateral. That value will be paid with
           interest as provided in sub-section D of this section. You must refer to section 4(D) below to determine the interest
           rate, monthly payment and estimated term of repayment of any “crammed down” loan. The deficiency balance owed
           on such a loan will be treated as an unsecured claim to be paid only to the extent provided in section 5 of the Plan.
           The following secured claims are to be “crammed down” to the following values:

Creditor                                 Collateral                        Purchase Date            Est. Debt Bal.            Replacement Value
Tidewater Finance Co                     2013 Ford Fiesta 90000            Opened 07/15 Last        7,828.00                  3,850.00
                                         miles                             Active 11/20/18


           B.          Real or Personal Property to be Surrendered.
           Upon confirmation of the Plan, or before, the debtor(s) will surrender his/her/their interest in the collateral securing the
           claims of the following creditors in satisfaction of the secured portion of such creditors’ allowed claims. To the extent that
           the collateral does not satisfy the claim, any timely filed deficiency claim to which the creditor is entitled may be paid as a
                                                                               Page 2

     Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
         Case 18-14201-KHK                          Doc 14           Filed 12/28/18 Entered 12/28/18 17:41:26               Desc Main
                                                                    Document      Page 3 of 16
           non-priority unsecured claim. Confirmation of the Plan shall terminate the automatic stay under §§ 362(a) and 1301(a) as to
           the interest of the debtor(s), any co-debtor(s) and the estate in the collateral.
Creditor                                      Collateral Description              Estimated Value                Estimated Total Claim
-NONE-
           C.          Adequate Protection Payments.
           The debtor(s) propose to make adequate protection payments required by 11 U.S.C. § 1326(a) or otherwise upon claims
           secured by personal property, until the commencement of payments provided for in sections 4(D) and/or 7(B) of the Plan, as
           follows:
Creditor                                     Collateral                         Adeq. Protection Monthly Payment      To Be Paid By
Westlake Financial Services                  2009 Honda Accord Sdn              100.00                                Trustee
                                             115000 miles
Tidewater Finance Co                         2013 Ford Fiesta 90000 miles       100.00                                Trustee
           Any adequate protection payment upon an unexpired lease of personal property assumed by the debtor(s) pursuant to section
           7(B) of the Plan shall be made by the debtor(s) as required by 11 U.S.C. § 1326(a)(1)(B) (payments coming due after the
           order for relief).
           D.          Payment of Secured Claims on Property Being Retained (except those loans provided for in section 6 of the
                       Plan):
           This section deals with payment of debts secured by real and/or personal property [including short term obligations,
           judgments, tax liens and other secured debts]. After confirmation of the Plan, the Trustee will pay to the holder of each
           allowed secured claim, which will be either the balance owed on the indebtedness or, where applicable, the collateral’s
           replacement value as specified in sub-section A of this section, whichever is less, with interest at the rate provided below,
           the monthly payment specified below until the amount of the secured claim has been paid in full. Upon confirmation of the
           Plan, the valuation specified in sub-section A and interest rate shown below will be binding unless a timely written
           objection to confirmation is filed with and sustained by the Court.
Creditor                                 Collateral                            Approx. Bal. of Debt or    Interest Rate   Monthly Payment &
                                                                               "Crammed Down" Value                       Est. Term
Westlake Financial                       2009 Honda Accord Sdn                 5,800.00                   5.5%            Prorata
Services                                 115000 miles                                                                     22months
Tidewater Finance Co                     2013 Ford Fiesta 90000 miles          3,850.00                   5.5%            Prorata
                                                                                                                          22months
           E.          Other Debts.
           Debts which are (i) mortgage loans secured by real estate which is the debtor(s)’ principal residence, or (ii) other long term
           obligations, whether secured or unsecured, to be continued upon the existing contract terms with any existing default in
           payments to be cured pursuant to 11 U.S.C. § 1322(b)(5), are provided for in section 6 of the Plan.
5.         Unsecured Claims.
           A.          Not separately classified. Allowed non-priority unsecured claims shall be paid pro rata from any distribution
                       remaining after disbursement to allowed secured and priority claims. Estimated distribution is
                       approximately 15 %. The dividend percentage may vary depending on actual claims filed. If this case were
                       liquidated under Chapter 7, the debtor(s) estimate that unsecured creditors would receive a dividend of
                       approximately 0 %.
           B.          Separately classified unsecured claims.
Creditor                                            Basis for Classification                        Treatment
-NONE-
6.       Mortgage Loans Secured by Real Property Constituting the Debtor(s)’ Principal Residence; Other Long Term
Payment Obligations, whether secured or unsecured, to be continued upon existing contract terms; Curing of any existing
default under 11 U.S.C. § 1322(b)(5).
                       A.        Debtor(s) to make regular contract payments; arrears, if any, to be paid by Trustee. The creditors
                       listed below will be paid by the debtor(s) pursuant to the contract without modification, except that arrearages, if
                       any, will be paid by the Trustee either pro rata with other secured claims or on a fixed monthly basis as indicated
                       below, without interest unless an interest rate is designated below for interest to be paid on the arrearage claim and
                       such interest is provided for in the loan agreement. A default on the regular contract payments on the debtor(s)
                       principal residence is a default under the terms of the plan.
                                                                          Page 3

     Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
         Case 18-14201-KHK                          Doc 14           Filed 12/28/18 Entered 12/28/18 17:41:26                        Desc Main
                                                                    Document      Page 4 of 16
Creditor                                 Collateral                       Regular           Estimated     Arrearage     Estimated Cure        Monthly
                                                                          Contract          Arrearage     Interest Rate Period                Arrearage
                                                                          Payment                                                             Payment
Mr. Cooper                               38 Palisades Drive               1,853.00          0.00          0%              0months
                                         Stafford, VA 22554
                                         Stafford County
           B.          Trustee to make contract payments and cure arrears, if any. The Trustee shall pay the creditors listed below the
                       regular contract monthly payments that come due during the period of this Plan, and pre-petition arrearages on such
                       debts shall be cured by the Trustee either pro rata with other secured claims or with monthly payments as set forth
                       below.
Creditor                             Collateral                              Regular Contract      Estimated         Interest Rate Monthly Payment on
                                                                             Payment               Arrearage         on            Arrearage & Est. Term
                                                                                                                     Arrearage
-NONE-


           C.          Restructured Mortgage Loans to be paid fully during term of Plan. Any mortgage loan against real estate
                       constituting the debtor(s)’ principal residence upon which the last scheduled contract payment is due before the final
                       payment under the Plan is due shall be paid by the Trustee during the term of the Plan as permitted by 11 U.S.C. §
                       1322(c)(2) with interest at the rate specified below as follows:
Creditor                                     Collateral                              Interest Rate Estimated Claim           Monthly Payment & Term
-NONE-


7.       Unexpired Leases and Executory Contracts. The debtor(s) move for assumption or rejection of the executory contracts,
leases and/or timeshare agreements listed below.
                       A.       Executory contracts and unexpired leases to be rejected. The debtor(s) reject the following executory
                       contracts:
Creditor                                              Type of Contract
-NONE-

           B.          Executory contracts and unexpired leases to be assumed. The debtor(s) assume the following executory
                       contracts. The debtor(s) agree to abide by all terms of the agreement. The Trustee will pay the pre-petition
                       arrearages, if any, through payments made pro rata with other priority claims or on a fixed monthly basis as
                       indicated below.

Creditor                                     Type of Contract                    Arrearage                Monthly Payment for Estimated Cure Period
                                                                                                          Arrears
-NONE-
8.         Liens Which Debtor(s) Seek to Avoid.
           A.          The debtor(s) move to avoid liens pursuant to 11 U.S.C. § 522(f). The debtor(s) move to avoid the following
                       judicial liens and non-possessory, non-purchase money liens that impair the debtor(s)’ exemptions. Unless a
                       written objection is timely filed with the Court, the Court may grant the debtor(s)’ motion and cancel the
                       creditor’s lien. If an objection is filed, the Court will hear evidence and rule on the motion at the confirmation
                       hearing.
Creditor                                     Collateral                          Exemption Basis          Exemption Amount        Value of Collateral
-NONE-


           B.          Avoidance of security interests or liens on grounds other than 11 U.S.C. § 522(f). The debtor(s) have filed or
                       will file and serve separate adversary proceedings to avoid the following liens or security interests. The creditor
                       should review the notice or summons accompanying such pleadings as to the requirements for opposing such
                       relief. The listing here is for information purposes only.
Creditor                                     Type of Lien                       Description of Collateral               Basis for Avoidance
-NONE-
9.         Treatment and Payment of Claims.
                                                                                       Page 4

     Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
          Case 18-14201-KHK                          Doc 14           Filed 12/28/18 Entered 12/28/18 17:41:26                   Desc Main
                                                                     Document      Page 5 of 16
      •     All creditors must timely file a proof of claim to receive any payment from the Trustee.
      •     If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely object to
            confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution under the Plan. This paragraph
            does not limit the right of the creditor to enforce its lien, to the extent not avoided or provided for in this case, after the
            debtor(s) receive a discharge.
      •     If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the creditor
            will be treated as unsecured for purposes of distribution under the Plan.
      •     The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.
      •     If relief from the automatic stay is ordered as to any item of collateral listed in the plan, then, unless otherwise ordered by the
            court, all payments as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by
            the plan.
      •     Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of claim controls over any
            contrary amounts listed in the plan.
10.         Vesting of Property of the Estate. Property of the estate shall revest in the debtor(s) upon confirmation of the Plan.
            Notwithstanding such vesting, the debtor(s) may not transfer, sell, refinance, encumber real property or enter into a mortgage
            loan modification without approval of the Court after notice to the Trustee, any creditor who has filed a request for notice and
            other creditors to the extent required by the Local Rules of this Court.
11.         Incurrence of indebtedness. The debtor(s) shall not voluntarily incur additional indebtedness exceeding the cumulative total
            of $5,000 principal amount during the term of this Plan, whether unsecured or secured, except upon approval of the Court
            after notice to the Trustee, any creditor who has filed a request for notice, and other creditors to the extent required by the
            Local Rules of this Court.
12.         Nonstandard Plan Provisions

                None. If "None" is checked, the rest of Part 12 need not be completed or reproduced.

Dated:        December 28, 2018

/s/ Rashed F Qawasmi                                                                                /s/ Janet E. Boyd
Rashed F Qawasmi                                                                                    Janet E. Boyd 67979
Debtor 1                                                                                            Debtors' Attorney

/s/ Mervat Z Qawasmi
Mervat Z Qawasmi
Debtor 2
            By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also
            certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in the Local
            Form Plan, other than any nonstandard provisions included in Part 12.
Exhibits:               Copy of Debtor(s)’ Budget (Schedules I and J); Matrix of Parties Served with Plan


                                                                           Certificate of Service
I certify that on        12/28/2018         , I mailed a copy of the foregoing to the creditors and parties in interest on the attached Service List.

                                                                                                    /s/ Janet E. Boyd
                                                                                                    Janet E. Boyd 67979
                                                                                                    Signature

                                                                                                    385 Garrisonville Rd., Ste 203
                                                                                                    Stafford, VA 22554
                                                                                                    Address

                                                                                                    540-288-9559
                                                                                                    Telephone No.


                                                                                    Page 5

      Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
        Case 18-14201-KHK                          Doc 14           Filed 12/28/18 Entered 12/28/18 17:41:26               Desc Main
                                                                   Document      Page 6 of 16

                                                CERTIFICATE OF SERVICE PURSUANT TO RULE 7004
I hereby certify that on         12/28/2018          true copies of the forgoing Chapter 13 Plan and Related Motions were served upon the
following creditor(s):
Tidewater Finance Co
Attn: Bankruptcy
6520 Indian River Rd
Virginia Beach, VA 23464

Westlake Financial Services
Customer Care
Po Box 76809
Los Angeles, CA 90054

  by first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P.; or
  by certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

                                                                                            /s/ Janet E. Boyd
                                                                                            Janet E. Boyd 67979




                                                                              Page 6

    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
             Case 18-14201-KHK                    Doc 14    Filed 12/28/18 Entered 12/28/18 17:41:26                                 Desc Main
                                                           Document      Page 7 of 16


Fill in this information to identify your case:

Debtor 1                      Rashed F Qawasmi

Debtor 2                      Mervat Z Qawasmi
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF VIRGINIA

Case number               18-14201                                                                       Check if this is:
(If known)
                                                                                                             An amended filing
                                                                                                             A supplement showing postpetition chapter
                                                                                                             13 income as of the following date:

Official Form 106I                                                                                           MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                     Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                     Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                                 Not employed
       employers.
                                             Occupation                                                         Substitute Teacher
       Include part-time, seasonal, or
       self-employed work.                   Employer's name                                                    Crossroads Elementary School

       Occupation may include student        Employer's address
                                                                                                                3315 Purvis Rd.
       or homemaker, if it applies.
                                                                                                                Quantico, VA 22134

                                             How long employed there?                                                    3 years

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                       For Debtor 1          For Debtor 2 or
                                                                                                                             non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.     $         5,869.07        $         871.07

3.     Estimate and list monthly overtime pay.                                              3.    +$              0.00       +$           0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.     $      5,869.07               $    871.07




Official Form 106I                                                      Schedule I: Your Income                                                  page 1
           Case 18-14201-KHK               Doc 14        Filed 12/28/18 Entered 12/28/18 17:41:26                                  Desc Main
                                                        Document      Page 8 of 16

Debtor 1    Rashed F Qawasmi
Debtor 2    Mervat Z Qawasmi                                                                      Case number (if known)    18-14201


                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse
      Copy line 4 here                                                                     4.         $      5,869.07       $           871.07

5.    List all payroll deductions:
      5a.   Tax, Medicare, and Social Security deductions                                  5a.        $        651.93       $            195.18
      5b.   Mandatory contributions for retirement plans                                   5b.        $          0.00       $              0.00
      5c.   Voluntary contributions for retirement plans                                   5c.        $          0.00       $              0.00
      5d.   Required repayments of retirement fund loans                                   5d.        $          0.00       $              0.00
      5e.   Insurance                                                                      5e.        $      1,684.39       $              0.00
      5f.   Domestic support obligations                                                   5f.        $          0.00       $              0.00
      5g.   Union dues                                                                     5g.        $          0.00       $              0.00
      5h.   Other deductions. Specify:                                                     5h.+       $          0.00 +     $              0.00
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $          2,336.32       $            195.18
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          3,532.75       $            675.89
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.        $              0.00   $                 0.00
      8b. Interest and dividends                                                           8b.        $              0.00   $                 0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.        $              0.00   $                 0.00
      8d. Unemployment compensation                                                        8d.        $              0.00   $                 0.00
      8e. Social Security                                                                  8e.        $              0.00   $                 0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:    VA Disability                                                     8f.  $            1,808.00   $                     0.00
      8g. Pension or retirement income                                                     8g. $                 0.00   $                     0.00
      8h. Other monthly income. Specify:                                                   8h.+ $                0.00 + $                     0.00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          1,808.00       $                  0.00

10. Calculate monthly income. Add line 7 + line 9.                                     10. $              5,340.75 + $          675.89 = $            6,016.64
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                      0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.    $           6,016.64
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: debtor is currently seeking new employment




Official Form 106I                                                     Schedule I: Your Income                                                         page 2
       Case 18-14201-KHK                      Doc 14          Filed 12/28/18 Entered 12/28/18 17:41:26                                 Desc Main
                                                             Document      Page 9 of 16


Fill in this information to identify your case:

Debtor 1                 Rashed F Qawasmi                                                                  Check if this is:
                                                                                                               An amended filing
Debtor 2                 Mervat Z Qawasmi                                                                      A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF VIRGINIA                                               MM / DD / YYYY

Case number           18-14201
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age             live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Daughter                             16                   Yes
                                                                                                                                             No
                                                                                   Daughter                             17                   Yes
                                                                                                                                             No
                                                                                   Daughter                             20                   Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             1,853.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                              0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                              0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                            200.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                             65.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                              0.00



Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
       Case 18-14201-KHK                      Doc 14        Filed 12/28/18 Entered 12/28/18 17:41:26                                        Desc Main
                                                           Document     Page 10 of 16

Debtor 1     Rashed F Qawasmi
Debtor 2     Mervat Z Qawasmi                                                                          Case number (if known)      18-14201

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 350.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                 110.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 250.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                967.50
8.    Childcare and children’s education costs                                                 8. $                                                300.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                125.00
10.   Personal care products and services                                                    10. $                                                 300.00
11.   Medical and dental expenses                                                            11. $                                                 210.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 350.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 125.00
14.   Charitable contributions and religious donations                                       14. $                                                 100.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  157.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       5,462.50
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       5,462.50
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               6,016.64
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              5,462.50

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                 554.14

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
Office of Case   18-14201-KHK
           the U.S. Trustee     Doc 14Genesis
                                         FiledBankcard
                                               12/28/18      Entered 12/28/18 17:41:26
                                                       Services                            Desc Main
                                                                              NH Higher Ed/Granite State Mg
1725 Duke Street                      PoDocument
                                         Box 4477      Page 11 of 16          Attn: Bankruptcy
Suite 520                             Beaverton, OR 97076                     Po Box 2097
Alexandria, VA 22314                                                          Concord, NH 03302
      }
      b
      k
      1
      {
      C
      r
      e
      d
      i
      t
      o
      A
      s
      M
      a
      x




Advance America                       Grass Roots Lawn & Landscaping          North Shore Agency, Inc.
315 Garrisonville Road                412 Dundee Pl.                          270 Spangoli Rd. Ste. 110
Suite 104-A                           Fredericksburg, VA 22405                Melville, NY 11747
Stafford, VA 22554


Anthem Blue Cross                     Jefferson Capital Systems, LLC          PMAB, LLC
c/o Genpact LLC - Dept WRX            Po Box 1999                             Po Box 12150
PO Box 727                            Saint Cloud, MN 56302                   Charlotte, NC 28220
Wilkes Barre, PA 18703


Commonwealth Irrigation               Kohls/Capital One                       Portfolio Recovery
9704 Ashley Dawn Ct.                  Kohls Credit                            Po Box 41021
Fredericksburg, VA 22408              Po Box 3120                             Norfolk, VA 23541
                                      Milwaukee, WI 53201


Consumer Portfolio Svc                Loan Max Title Loan                     Prizm Financial
Attn: Bankruptcy                      2149 Jefferson Davis Hwy.               169 Northland Blvd.
Po Box 57071                          Stafford, VA 22554                      Suite 2
Irvine, CA 92619                                                              Cincinnati, OH 45246


Credit First National Assoc.          LVNV Funding/Resurgent Capital          Progressive Leasing
Attn: Bankruptcy                      Attn: Bankruptcy                        256 West Data Drive
Po Box 81315                          Po Box 10497                            Draper, UT 84020
Cleveland, OH 44181                   Greenville, SC 29603


Dish Network                          MidAmerica Bank & Trust Co.             Protas, Spivok & Collins, LLC
Dept. 0063                            Attn: Bankruptcy Total Visa             4330 East West Highway
Palatine, IL 60055                    Po Box 400                              Suite 900
                                      Dixon, MO 65459                         Bethesda, MD 20814


ERC                                   MidAmerica Bank & Trust Co.             Radiologic Associates of F'Brg
PO Box 57610                          Attn: Bankruptcy                        PO Box 7819
Jacksonville, FL 32241                Po Box 400                              Fredericksburg, VA 22404-7819
                                      Dixon, MO 65459


FedLoan Servicing                     Midland Funding                         Radius Global Solutions, LLC
Attn: Bankruptcy                      2365 Northside Dr Ste 300               PO Box 390905
Po Box 69184                          San Diego, CA 92108                     Minneapolis, MN 55439
Harrisburg, PA 17106


First Premier Bank                    Mr. Cooper                              Sasan Ahmadiyar DDS
Attn: Bankruptcy                      Attn: Bankruptcy                        385 Garrisonville Rd.
Po Box 5524                           8950 Cypress Waters Blvd                Suite 108
Sioux Falls, SD 57117                 Coppell, TX 75019                       Stafford, VA 22554
Surge VisaCase 18-14201-KHK   Doc 14    Filed 12/28/18 Entered 12/28/18 17:41:26   Desc Main
PO Box 3220                            Document     Page 12 of 16
Buffalo, NY 14240




Synchrony Bank/TJX
Attn: Bankruptcy Dept
Po Box 965060
Orlando, FL 32896


Target
Target Card Services
Mail Stop NCB-0461
Minneapolis, MN 55440


Tidewater Finance Co
Attn: Bankruptcy
6520 Indian River Rd
Virginia Beach, VA 23464


Time Payment Corp.
1600 District Ave. Ste. 200
Burlington, MA 01803




US Dept of HUD
451 7th St. S.W.
Washington, DC 20410




Visa National Bank/Macy's
Attn: Bankruptcy
Po Box 8053
Mason, OH 45040


Webbank/Gettington
Attn: Bankruptcy
6250 Ridgewood Rd
Saint Cloud, MN 56301


Westlake Financial Services
Customer Care
Po Box 76809
Los Angeles, CA 90054


Westlake Financial Services
PO Box 76809
Los Angeles, CA 90076
          Case 18-14201-KHK                          Doc 14          Filed 12/28/18 Entered 12/28/18 17:41:26                             Desc Main
                                                                    Document     Page 13 of 16
                                                              United States Bankruptcy Court
                                                                       Eastern District of Virginia
            Rashed F Qawasmi
 In re      Mervat Z Qawasmi                                                                                         Case No.     18-14201
                                                                                       Debtor(s)                     Chapter      13


                                                 SPECIAL NOTICE TO SECURED CREDITOR

           Tidewater Finance Co
           Attn: Bankruptcy
           6520 Indian River Rd
To:        Virginia Beach, VA 23464
           Name of creditor

           2013 Ford Fiesta 90000 miles
           Description of collateral


1.          The attached chapter 13 plan filed by the debtor(s) proposes (check one):

                        To value your collateral. See Section 4 of the plan. Your lien will be limited to the value of the collateral, and any
                        amount you are owed above the value of the collateral will be treated as an unsecured claim.

                        To cancel or reduce a judgment lien or a non-purchase money, non-possessory security interest you hold. See
                        Section 8 of the plan. All or a portion of the amount you are owed will be treated as an unsecured claim.

2.       You should read the attached plan carefully for the details of how your claim is treated. The plan may be confirmed, and
the proposed relief granted, unless you file and serve a written objection by the date specified and appear at the confirmation hearing.
A copy of the objection must be served on the debtor(s), their attorney, and the chapter 13 trustee.

             Date objection due:                                                                                February 21, 2019 at 09:30 AM,

             Date and time of confirmation hearing:                                                             February 28, 2019 at 09:30 AM,
                                                                           Judge Kindred's Courtroom, U.S. Bankruptcy Court, 3rd Floor, 200
             Place of confirmation hearing:                                South Washington St., Courtroom III, Alexandria, VA 22314

                                                                                              Rashed F Qawasmi
                                                                                              Mervat Z Qawasmi
                                                                                              Name(s) of debtor(s)

                                                                                       By:    /s/ Janet E. Boyd
                                                                                              Janet E. Boyd 67979
                                                                                              Signature

                                                                                                   Debtor(s)' Attorney
                                                                                                   Pro se debtor

                                                                                              Janet E. Boyd 67979
                                                                                              Name of attorney for debtor(s)
                                                                                              385 Garrisonville Rd., Ste 203
                                                                                              Stafford, VA 22554
                                                                                              Address of attorney [or pro se debtor]

                                                                                              Tel. #     540-288-9559
                                                                                              Fax #      540-288-3227




      ver. 12/17

      Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
        Case 18-14201-KHK                          Doc 14          Filed 12/28/18 Entered 12/28/18 17:41:26            Desc Main
                                                                  Document     Page 14 of 16

                                                                   CERTIFICATE OF SERVICE
I hereby certify that true copies of the foregoing Notice and attached Chapter 13 Plan and Related Motions were served upon the
creditor noted above by

               first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P; or

               certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

on this 12/28/2018            .


                                                                                 /s/ Janet E. Boyd
                                                                                 Janet E. Boyd 67979
                                                                                 Signature of attorney for debtor(s)




    ver. 12/17

    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy
          Case 18-14201-KHK                          Doc 14          Filed 12/28/18 Entered 12/28/18 17:41:26                             Desc Main
                                                                    Document     Page 15 of 16

                                                              United States Bankruptcy Court
                                                                       Eastern District of Virginia
            Rashed F Qawasmi
 In re      Mervat Z Qawasmi                                                                                         Case No.     18-14201
                                                                                       Debtor(s)                     Chapter      13


                                                 SPECIAL NOTICE TO SECURED CREDITOR

           Westlake Financial Services
           Customer Care
           Po Box 76809
To:        Los Angeles, CA 90054
           Name of creditor

           2009 Honda Accord Sdn 115000 miles
           Description of collateral


1.          The attached chapter 13 plan filed by the debtor(s) proposes (check one):

                        To value your collateral. See Section 4 of the plan. Your lien will be limited to the value of the collateral, and any
                        amount you are owed above the value of the collateral will be treated as an unsecured claim.

                        To cancel or reduce a judgment lien or a non-purchase money, non-possessory security interest you hold. See
                        Section 8 of the plan. All or a portion of the amount you are owed will be treated as an unsecured claim.

2.       You should read the attached plan carefully for the details of how your claim is treated. The plan may be confirmed, and
the proposed relief granted, unless you file and serve a written objection by the date specified and appear at the confirmation hearing.
A copy of the objection must be served on the debtor(s), their attorney, and the chapter 13 trustee.

             Date objection due:                                                                                February 21, 2019 at 09:30 AM,

             Date and time of confirmation hearing:                                                             February 28, 2019 at 09:30 AM,
                                                                           Judge Kindred's Courtroom, U.S. Bankruptcy Court, 3rd Floor, 200
             Place of confirmation hearing:                                South Washington St., Courtroom III, Alexandria, VA 22314

                                                                                              Rashed F Qawasmi
                                                                                              Mervat Z Qawasmi
                                                                                              Name(s) of debtor(s)

                                                                                       By:    /s/ Janet E. Boyd
                                                                                              Janet E. Boyd 67979
                                                                                              Signature

                                                                                                   Debtor(s)' Attorney
                                                                                                   Pro se debtor

                                                                                              Janet E. Boyd 67979
                                                                                              Name of attorney for debtor(s)
                                                                                              385 Garrisonville Rd., Ste 203
                                                                                              Stafford, VA 22554
                                                                                              Address of attorney [or pro se debtor]

                                                                                              Tel. #     540-288-9559
                                                                                              Fax #      540-288-3227


      ver. 12/17

      Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
        Case 18-14201-KHK                          Doc 14          Filed 12/28/18 Entered 12/28/18 17:41:26            Desc Main
                                                                  Document     Page 16 of 16

                                                                   CERTIFICATE OF SERVICE
I hereby certify that true copies of the foregoing Notice and attached Chapter 13 Plan and Related Motions were served upon the
creditor noted above by

               first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P; or

               certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

on this 12/28/2018            .


                                                                                 /s/ Janet E. Boyd
                                                                                 Janet E. Boyd 67979
                                                                                 Signature of attorney for debtor(s)




    ver. 12/17

    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy
